Order, Family Court, New York County (Sheldon Rand, J.), entered on or about December 15, 1999, which denied respondent mother’s motion to vacate an order of filiation adjudging petitioner to be the father of Crystal G., unanimously affirmed, without costs.
The court correctly denied respondent’s motion to vacate the order of filiation granted upon her default in appearing on the return date for the paternity petition. Respondent’s explanations for her absence from the proceedings were unsubstantiated and, as such, properly rejected by the court (see Matter of Derrick T., 261 AD2d 108, 109 [1999]). Moreover, even if respondent had a valid excuse for her absence, she provided no explanation for her failure to contact the court respecting her unavailability (see Matter of Ashley Marie M., 287 AD2d 333, 334 [2001]).
Even if the merits were to be reached, respondent would, notwithstanding blood tests excluding petitioner as the subject child’s biological father, be equitably estopped from challenging petitioner’s assertion of paternity. The evidence showed that it *289would be detrimental to the interests of the child, six years of age at the time of the Family Court proceedings, to countenance the disruption of her close relationship with petitioner, whom she has always known and loved as her father (see Matter of Richard W. v Roberta Y., 240 AD2d 812, 813-815 [1997], lv denied 90 NY2d 809 [1997]; Matter of Ettore I. v Angela D., 127 AD2d 6, 12 [1987]). Concur—Nardelli, J.P., Tom, Andrias, Rosenberger and Friedman, JJ.